Case 7:20-cv-02792 Document1 Filed 04/03/20 Page 1 of 9

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK __

TRUSTEES OF THE NATIONAL RETIREMENT
FUND,

Plaintiffs, COMPLAINT
-against-

OTG MANAGEMENT PHL, LLC; AIRBEV, LLC fik/a
AIRBEV, INC.,

Defendants.

 

 

Plaintiffs, by their attorneys David C. Sapp, Esq. and Jennifer Oh, Esq., complaining of
Defendants OTG Management PHL, LLC and Airbev, LLC ffk/a Airbev, Inc. (the “Defendants”,
respectfully allege as follows:

NATURE OF ACTION

I. This is an action by plan fiduciaries to enforce the provisions of a collective
bargaining agreement and certain statutory obligations imposed upon the Defendant by Section
515 of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C.
§1145.

JURISDICTION

2. The jurisdiction of this Court is invoked pursuant to Section 301(a) of the Labor
Management Relations Act of 1947, as amended (“LMRA”), 29 U.S.C. §185(a) and Sections
502(a), (e) and (f) of ERISA, 29 U.S.C. §1132(a), (e) and (f).

VENUE

3. Venue is properly laid in this Court pursuant to Section 301{a) of the LMRA, 29

U.S.C. §185(a); Section 502(e)(2) of ERISA, 29 U.S.C. §1132(e)(2); and 28 U.S.C. §1391(b).
Case 7:20-cv-02792 Document1 Filed 04/03/20 Page 2 of 9

THE PARTIES

4, Plaintiff National Retirement Fund (“Retirement Fund”) is established and
maintains a plan (the “Plan”) to provide retirement income to employees for whom contributions
are made by employers. As such, it is an “employee pension benefit plan” as defined in Section
3(2) of ERISA, 29 U.S.C. §1002(2). The Plan is maintained pursuant to one or more collective
bargaining agreements between employee organizations and various employers, which require
such employers to contribute to the Retirement Fund. As such, the Retirement Fund is a
“multiemployer plan,” within the meaning of Section 3(37)(A) of ERISA, 29 U.S.C.
§1002(37)(A).

5. The Retirement Fund is administered by a Board of Trustees composed of an equal
number of employer and employee representatives, as required by Section 302(c)(5) of the LMRA,
29 U.S.C. §186{c)(5). The Board of Trustees is the “plan sponsor” with respect to the Plan
pursuant to Section 3(16){B)(iii) of ERISA, 29 U.S.C. §1002(16)(B)(iii).

6. Plaintiffs Trustees of the Retirement Fund exercise discretionary authority, control
and responsibility with respect to management and administration of the Retirement Fund and Plan
and disposition of Retirement Fund assets. As such, Plaintiffs Trustees of the Retirement Fund
are fiduciaries with respect to the Plan, within the meaning of Section 502(a)(3) of ERISA, 29
U.S.C. §1132(a)(3), as defined in Section 3(21)(A) of ERISA, 29 U.S.C. §1002(21)(A). The
Retirement Fund maintains its principal administrative offices at 333 Westchester Avenue, North
Building, White Plains, New York 10604, which is within the Southern District of New York.

7, Upon information and belief, at all relevant times herein, Defendant OTG

Management PHL, LLC is a Delaware limited liability company authorized to do business in
Case 7:20-cv-02792 Document1 Filed 04/03/20 Page 3 of 9

Pennsylvania having or having had its principal place of business at 1501 Lower State Road, Suite
102, North Wales, Pennsylvania 19454.

8. Upon information and belief, at all relevant times herein, Defendant Airbev, LLC
f/k/a Airbev, Inc. is a Delaware limited liability company authorized to do business in
Pennsylvania having or having had its principal place of business at 335 West Butler Avenue,
Suite 120, Chalfont, Pennsylvania 18914.

9. The Philadelphia Joint Board Workers United, SEIU (the “Union”) is an
unincorporated “employee organization” as defined in Section 3(4) of ERISA, 29 U.S.C. §1002(4).
Upon information and belief, at all times material hereto, Defendants were a party to a series of
Collective Bargaining Agreements with the Union (“Bargaining Agreements”), which obligated
Defendants to make contributions to the Retirement Fund. Upon information and belief, employee
benefit fund contributions to the Retirement Fund were and are due to be paid by Defendants.

AS AND FOR A FIRST CLAIM FOR RELIEF BY

PLAINTIFFS TRUSTEES OF THE RETIREMENT FUND AGAINST
DEFENDANT OTG MANAGEMENT PHL, LLC

10. _—‘ Plaintiffs Trustees of the Retirement Fund repeat and reallege each and every
allegation contained in paragraphs “1” through “9” of this Complaint with the same force and
effect as if set forth at length herein.

11. Upon information and belief, in or about 2019, as permitted by the Retirement
Fund’s Agreement and Declaration of Trust (“Trust Agreement”) and ERISA, the Retirement Fund
performed an audit of the books and records of Defendant OTG Management PHL, LLC for the
period of January 1, 2017 through and including December 31, 2018. The audit revealed audit
deficiencies of contributions totaling $16,031.96 due to the Retirement Fund, plus interest thereon

through the date of the audit deficiency notice in the amount of $3,179.58, and liquidated damages
Case 7:20-cv-02792 Document1 Filed 04/03/20 Page 4 of 9

in the amount of $3,206.39. By the audit deficiency notice dated September 11, 2019 (the “OTG
Management PHL Audit Deficiency Notice’), the Retirement Fund demanded payment of the
outstanding balance. (A copy of the OTG Management PHL Audit Deficiency Notice is annexed
hereto as Exhibit “A”.).

12. Audit deficiencies for contributions plus interest thereon and liquidated damages
due to the Retirement Fund from Defendant OTG Management PHL, LLC for the period of
January 1, 2017 through and including December 31, 2018 have not been paid and are now due
and owing. By reason thereof, Defendant OTG Management PHL, LLC is liable to Plaintiff
Retirement Fund in the sum of $22,417.93 for the period stated, plus interest and liquidated
damages on the principal amount of audit deficiencies from September 11, 2019, the date of the
OTG Management PHL Audit Deficiency Notice, through the date of judgment, and attorneys’
fees and costs.

AS AND FOR A SECOND CLAIM FOR RELIEF BY
PLAINTIFFS TRUSTEES OF THE RETIREMENT FUND AGAINST
DEFENDANT AIRBEV, LLC F/K/A AIRBEV, INC.

13. Plaintiffs Trustees of the Retirement Fund repeat and reallege each and every
allegation contained in paragraphs “1” through “12” of this Complaint with the same force and
effect as if set forth at length herein.

14. | Upon information and belief, in or about 2019, as permitted by the Retirement
Fund’s Agreement and Declaration of Trust (“Trust Agreement”) and ERISA, the Retirement Fund
performed an audit of the books and records of Defendant Airbev, LLC fik/a Airbev, Inc. for the
period of January 1, 2017 through and including December 31, 2018. The audit revealed audit
deficiencies of contributions totaling $17,475.04 due to the Retirement Fund, plus interest thereon

through the date of the audit deficiency notice in the amount of $3,491.86, and liquidated damages
Case 7:20-cv-02792 Document1 Filed 04/03/20 Page 5 of 9

in the amount of $3,491.86. By the audit deficiency notice dated September 11, 2019 (the “Airbev
Audit Deficiency Notice”), the Retirement Fund demanded payment of the outstanding balance.
(A copy of the Airbev Audit Deficiency Notice is annexed hereto as Exhibit “B”.).

15. Audit deficiencies for contributions plus interest thereon and liquidated damages
due to the Retirement Fund from Defendant Airbev, LLC f/k/a Airbev, Inc. for the period of
January 1, 2017 through and including December 31, 2018 have not been paid and are now due
and owing. By reason thereof, Defendant Airbev, LLC ffk/a Airbev, Inc. are liable to Plaintiff
Retirement Fund in the sum of $24,458.76 for the period stated, plus interest and liquidated
damages on the principal amount of audit deficiencies from September 11, 2019, the date of the
Airbev Audit Deficiency Notice, through the date of judgment, and attorneys’ fees and costs.

AS AND FOR A THIRD CLAIM FOR RELIEF

BY PLAINTIFFS TRUSTEES OF THE RETIREMENT FUND
AGAINST DEFENDANT OTG MANAGEMENT PHL, LLC

 

16. ‘Plaintiffs Trustees of the Retirement Fund repeat and reallege each and every
allegation contained in paragraphs “1” through “15” of this Complaint with the same force and
effect as if set forth at length herein.

17. | Upon information and belief, contributions to the Retirement Fund from Defendant
OTG Management PHL, LLC as required by the Bargaining Agreement for the months of
December 2019 through and including February 2020 in the principal amount of $10,541.70 have
not been made and are now due and owing. By reason thereof, Defendant is liable to Plaintiff
Retirement Fund in the principal amount of $10,541.70 for the period stated.

18. Plaintiff Retirement Fund is entitled to collect interest on the outstanding
delinquent contributions from Defendant calculated pursuant to Section 502(g)(2)(B) of ERISA,

29 U.S.C. §1132(g)(2)(B).
Case 7:20-cv-02792 Document1 Filed 04/03/20 Page 6 of 9

19. _—_- Plaintiff Retirement Fund is entitled to collect liquidated damages, attorneys’ fees,
and costs from Defendant calculated pursuant to Sections 502(g)(2)(C) and 502(g)(2)(D) of
ERISA, 29 U.S.C, §1132(g)(2)(C) and 29 U.S.C. §1132(g)(2)(D).

AS AND FOR A FOURTH CLAIM FOR RELIEF
BY PLAINTIFFS TRUSTEES OF THE RETIREMENT FUND
AGAINST DEFENDANT OTG MANAGEMENT PHL, LLC

20. _— Plaintiffs Trustees of the Retirement Fund repeat and reallege each and every
allegation contained in paragraphs “1” through “19” of this Complaint with the same force and
effect as if set forth at length herein.

21. The Agreement and Declaration of Trust of the Retirement Fund (“Trust
Agreement”) provides that, “An Employer is deemed to have accepted and become bound by this
Agreement and Declaration of Trust and any subsequent amendments thereto by contributing to
or having an obligation to contribute to the Fund.” As Defendant OTG Management PHL, LLC
has an obligation to contribute to the Retirement Fund and has, in the past, contributed to the
Retirement Fund, Defendant OTG Management PHL, LLC has accepted and become bound by
the Trust Agreement.

22. The Retirement Fund’s Trust Agreement requires Defendant OTG Management
PHL, LLC to remit monthly pension contribution reconciliation reports (“Contribution Reports”)
to Plaintiff Retirement Fund, which includes the employees’ names, Social Security numbers,
hours worked, paid hours, unpaid hours, vacation, sick leave, hire classifications, and such other
information as the Trustees of the Retirement Fund may require for its sound and efficient
operation and to ensure accurate pension service credits for participants in the Retirement Fund.

23. | Upon information and belief, Contribution Reports required for the months of

December 2019 through and including February 2020 have not been remitted to the Retirement
Case 7:20-cv-02792 Document1 Filed 04/03/20 Page 7 of 9

Fund by Defendant OTG Management PHL, LLC and are now due and owing by Defendant OTG
Management PHL, LLC to Plaintiff Retirement Fund. By reason thereof, Plaintiffs are entitled to
an Order and Judgment requiring Defendant OTG Management PHL, LLC to remit the required
Contribution Reports to Plaintiff Retirement Fund for the periods stated.

WHEREFORE, Plaintiffs respectfully pray for an order and judgment:

a. Directing Defendant OTG Management PHL, LLC to pay to the Retirement Fund
the principal sum of audit deficiencies in the amount of $16,031.96 as required by the September
11, 2019 OTG Management PHL Audit Deficiency Notice; and

b. Directing Defendant OTG Management PHL, LLC to pay to the Retirement Fund
interest on the principal audit deficiency amount of $16,031.96 through the date of the September
11, 2019 OTG Management PHL Audit Deficiency Notice in the amount of $3,179.58 and interest
on the principal amount of audit deficiencies from the date of the September 11, 2019 OTG
Management PHL Audit Deficiency Notice to the date of judgment, computed at an interest rate
as prescribed by the Retirement Fund, pursuant to Section 502(g)(2)(B) of ERISA, 29 U.S.C.
§1132(g)(2)(B); and

c. Directing Defendant OTG Management PHL, LLC to pay to the Retirement Fund
liquidated damages on the audit deficiencies, to be computed at a rate as prescribed by the
Retirement Fund, pursuant to Section 502(g)(2)(C) of ERISA, 29 U.S.C. §1132(g)(2)(C); and

d. Directing Defendant Airbev, LLC f/k/a Airbev, Inc. to pay to the Retirement Fund
the principal sum of audit deficiencies in the amount of $17,475.04 as required by the September
11, 2019 Airbev Audit Deficiency Notice; and

€. Directing Defendant Airbev, LLC f/k/a Airbev, Inc. to pay to the Retirement Fund

interest on the principal audit deficiency amount of $17,475.04 through the date of the September
Case 7:20-cv-02792 Document1 Filed 04/03/20 Page 8 of 9

11, 2019 Airbev Audit Deficiency Notice in the amount of $3,491.86 and interest on the principal
amount of audit deficiencies from the date of the September 11, 2019 Airbev Audit Deficiency
Notice to the date of judgment, computed at an interest rate as prescribed by the Retirement Fund,
pursuant to Section 502(g)(2)(B) of ERISA, 29 U.S.C. §1132(g)(2)(B); and

f. Directing Defendant Airbev, LLC f/k/a Airbev, Inc. to pay to the Retirement Fund
liquidated damages on the audit deficiencies, to be computed at a rate as prescribed by the
Retirement Fund, pursuant to Section 502(g)(2)(C) of ERISA, 29 U.S.C. §1132(g)(2)(C); and

g. Directing Defendant OTG Management PHL, LLC to pay to the Retirement Fund
the principal amount of delinquent contributions due and owing for the months of December 2019
through and including February 2020 in the amount of $10,541.70; and

h. Directing Defendant OTG Management PHL, LLC to pay to the Retirement Fund
interest on the sum set forth in paragraph “(g)” herein, to be computed at an interest rate as
prescribed by the Retirement Fund, pursuant to Section 502(g)(2)(B) of ERISA, 29 U.S.C.
§1132(g)(2)(B); and

i. Directing Defendant OTG Management PHL, LLC to pay to the Retirement Fund
liquidated damages on the sum set forth in paragraph “(g)” herein, to be computed at a rate as
prescribed by the Retirement Fund, pursuant to Section 502(g)(2)(C) of ERISA, 29 U.S.C.
§1132(g)(2)(C); and

j. Directing Defendants to pay to the Retirement Fund the reasonable attorneys’ fees
and costs of the action, pursuant to Section 502(g)(2)(D) of ERISA, 29 U.S.C. §1132(g)(2\(D);

and
Case 7:20-cv-02792 Document1 Filed 04/03/20 Page 9 of 9

k. Directing Defendant OTG Management PHL, LLC to remit to the Retirement Fund
the Contribution Reports as required by the Bargaining Agreement for the months of December
2019 through and including February 2020; and

l. Directing that Defendant OTG Management PHL, LLC be restrained and enjoined
permanently from becoming or remaining delinquent in remitting its contributions and
Contribution Reports to the Retirement Fund, and ordering Defendant OTG Management PHL,
LLC to remit such contributions and Contribution Reports in accordance with the terms and
conditions of the Retirement Fund’s rules and regulations and the Bargaining Agreement between
Defendant OTG Management PHL, LLC and the Union; and

m. Granting such other legal and equitable relief as the Court deems appropriate.

Dated: April 3, 2020
White Plains, New York

TRUSTEES OF THE NATIONAL
RETIREMENT FUND, Plaintiffs

By: S/ Jennifer Oh
Jennifer Oh

Attorney for Plaintiffs

Alicare, Inc. — Fund Administrator
333 Westchester Avenue

North Building — 1“ Floor

White Plains, New York 10604
Telephone: (914) 367-5243
Facsimile: (914) 367-2243

Email: joh@alicare.com
